MEMORANDUM OF RESPONSES PETROSEARCH ENERGY CORPORATION (the “Company”) · POST EFFECTIVE AMENDMENT NO. 6 ON FORM S-1 – (FILE NO. 333-142100) · AMENDMENT NO. 7 TO FORM S-1 – (FILE NO. 333-149010) · RESPONSE LETTER DATED FEBRUARY 2, 2009 (File No. 0-51488) In response to the Staff’s verbal comment requesting the Company to update the Directors and Executive Officers Section and the Executive Compensation Section of the Form S-1 and Post Effective Amendment to Form S-1 we have updated that section to include current information, including 2008 information. In response to the Staff’s comment to include the Pro-forma Financial Statements in the Form S-1 and Post Effective Amendment to Form S-1 we have inserted the appropriate Pro-forma financial statements in both forms following the Notes to the Financial Statements for September 30, 2008. The Company has filed herewith the following documents: 1. Post-Effective Amendment No.6 on Form S-1 – (File No. 333-142100) 2. Amendment No.7 to Form S-1 – (File No. 333-149010) Signature: Title: Date: By /s/ David J. Collins Chief Financial Officer, February 2, 2009 David J. Collins Chief Accounting Officer, and Principal Financial Officer
